DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 12/15/2021.  
This action is made FINAL.

2.	Claims 1-3 and 5-10 are pending in the case.  Claims 1 and 7 are independent claims.  Claim 1 has been amended.  Claim 4 is cancelled.



Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive.

Applicant argues Wang fails to disclose wherein the plurality of images, the plurality of videos and the plurality of multimedia visuals are captured and stored in the database in real-time.

In response, Wang discloses plural fixed cameras for capturing scene images (Para 63, 68; Fig. 2) that are stored in memory (Para 71, 135, 150, 151) of a device that 

Thus, Wang discloses every element of independent claim 1.  Accordingly, the rejection of independent claims 1 and 7 as well as the claims which depend therefrom is maintained.

To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye-Kui Wang, US 2020/0382796.


Independent claim 1, Wang discloses a system for interactive visualisation of a predefined location comprising: 

one or more processors (Fig. 10 “1030”); 

a multimedia retrieving module, operable by the one or more processors, and configured to retrieve one of a plurality of images, a plurality of videos, a plurality of multimedia visuals or a combination thereof from a database, wherein the plurality of rality of multimedia visuals are captured by a plurality of image capturing devices, wherein each of the image capturing devices are positioned at a pre-fixed location within the pre-defined location (i.e. multidimensional camera array including plural fixed cameras used to capture scene images – Para 63, 68; Fig. 2), wherein the plurality of images, the plurality of videos and the plurality of multimedia visuals are captured and stored in the database in real- time (i.e. a client device/server includes memory storing data to implement rendering a viewport from a particular viewpoint – Fig. 10 “1060; Para 5, 6, 150,151; the captured video supports live streaming – Para 78);

a visualisation module, operable by the one or more processors, and configured to allow a user to experience a virtual view of one of a location, one or more entities within the pre-defined location, or a combination thereof within the pre-defined location using one of a virtual reality technique, an augmented reality technique or a mixed reality technique, wherein the virtual view is representative of the plurality of images, the plurality of videos or the plurality of multimedia visuals retrieved by the multimedia retrieving module (i.e. user changes viewpoint in scene to view media tracks captured by fixed cameras – Para 2, 3, 113, 145-136, 138, 143); and 

a user interaction module operable by the one or more processors, and configured to interact dynamically, by the user, with the virtual view of one of the location or the one or more entities within the pre-defined location or a combination thereof in real time via at least one user device to experience immersive interaction of the user within the pre-


Claim 2, Wang discloses the system as claimed in claim 1, wherein the pre-defined location comprises one of an educational institution, a medical organisation, a house, a restaurant, a mall, a monument, a government institution or a private institution (i.e. VR application applied to education, shopping and entertainment experience, where the entertainment experience provides an interactive virtual view of a stadium – Para 60; Fig. 7 - inherently teaches the education and shopping experiences provide an interactive view of a venue corresponding to the activity).  


Claim 3, Wang discloses the system as claimed in claim 1, wherein the plurality of image capturing devices comprises at least one of a still camera, a video camera, a live camera, a 360 degree live camera or a combination thereof (i.e. 360 streaming device includes 360 degree video camera – abstract).




Claim 5,  Wang discloses the system as claimed in claim 1, wherein the plurality of images, the plurality of videos and the plurality of multimedia visuals are captured and pre-stored in the database (i.e. captured video streams stored – Para 71, 135).  


Claim 6, Wang discloses the system as claimed in claim 1, wherein the at least one user device comprises one of a computing device, a virtual reality device, an augmented reality device, a mixed reality device or a combination thereof (i.e. VR environment enables immersion of the user in the world – Para 2, 3).


Independent claim 7, the claim is similar in scope to claim 1.  Therefore, similar rationale applies herein.


Claim 8, the corresponding rationale as applied in the rejection of claim 1 applies herein.

Claim 9, the corresponding rationale as applied in the rejection of claims 1 and 6 apply herein.


Claim 10, the corresponding rationale as applied in the rejections of claim 2 applies herein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619